Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Advisory Action Continued
Applicant’s amendment filed on June 21, 2022 has not been entered.

Continuation of 3. NOTE: Claims 12 has been amended. 

In particular, Applicant has amended claim 2 to recite:
“obtaining a test sample comprising a plurality of cell-free DNA cf(DNA) molecules comprising a plurality of double-stranded DNA (dsDNA) fragments” in lines 3-4;
“ligating the plurality of first loop-shaped DNA adapters to a first end of the dsDNA fragments and ligating the plurality second loop-shaped DNA adapters to a second end of the dsDNA fragments the plurality of dsDNA fragments” in lines 16-18;
“grouping the plurality of sequence reads into a plurality of families based on the first UMI and the second UMI, such that one or more unique nucleic acid sequence fragments originating from the same test sample contains the first UMI and the second UMI” in lines 28-31; and
“excluding from the plurality of families sequence reads that only comprise the first UMI on both ends of a dsDNA fragment or the second UMI on both ends of the dsDNA fragment” in lines 34-36; and
“generating a consensus sequence for each family of the plurality of families” in line 37.


These limitations were not previously examined thereby requiring a new search and consideration of the art made of record, and of the specification for support of the amendment. This requires new considerations of the prior art of record and perhaps a new search. 

Therefore, the amendment to the claims filed on June 21, 2022 has not been entered.

Continuation of 12.  does NOT place the application in condition for allowance because: As the claims’ amendments has not been entered, Applicants' arguments based on the proposed amendment are not persuasive. Therefore, the rejections of record are maintained.

Response to arguments as they relate to the rejection of the claims filed on March 21, 2022.
Maintained Objections/Rejections
Claim Interpretation: the term “unique molecular identifier” is interpreted to refer to any nucleic acid or nucleic acid sequence that can be used to identify and/or differentiate nucleic acid sequence fragments.

Response to Arguments
Applicant’s arguments filed June 21, 2022 have been fully considered but they are not persuasive.  Applicants essentially assert that: (a) Applicant asserts that the term “UMI” is defined at paragraph [0027], and means a unique sequence tag that can be used, for example, to differentiate various unique nucleic acid sequence fragments originating from a test sample; and that one of skill in the art would appreciate that a UMI is an exogenous nucleic acid molecule (Applicant Remarks, pg. 8, last full paragraph). 
Regarding (a), please see the Examiner’s response to Applicant’s argument mailed 03-21-2022 including MPEP 2111; and that paragraph [0027] describes an embodiment of the invention, but does not define the term “UMI”.


Therefore, claims 2, 11, 15, 16 and 33 remain rejected.

Future Communications
Any inquiry concerning this communication or earlier communications from the examiner should 
be directed to Amy M Bunker whose telephone number is (313) 446-4833.  The examiner can normally 
be reached on Monday-Friday (6am-2:30pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita, can be reached on (571) 272-2876.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.


/AMY M BUNKER/
Primary Examiner, Art Unit 1639